Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 1 of 17 PageID# 20940




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division


  IN RE PEANUT FARMERS ANTITRUST         Case No. 2:19-cv-00463
  LITIGATION
                                         Honorable Raymond A. Jackson
                                         Honorable Lawrence R. Leonard




              PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION
               TO PRELIMINARILY APPROVE SETTLEMENT WITH
                DEFENDANT GOLDEN PEANUT AND AUTHORIZE
                  DISSEMINATION OF NOTICE TO THE CLASS
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 2 of 17 PageID# 20941




  I.       INTRODUCTION

           Plaintiffs have reached a proposed settlement of their claims with the last remaining

  defendant in this litigation, Defendant Golden Peanut Company, LLC (“Golden Peanut”). 1

  Pursuant to the Settlement Agreement, Golden Peanut will pay $45,000,000 in United States

  dollars into escrow for the benefit of the Class.

           Plaintiffs now move the Court to (1) preliminarily approve the Settlement Agreement,

  (2) authorize dissemination of notice to the Class, 2 and (3) set a date for the Final Fairness

  Hearing. At the Final Fairness Hearing, Plaintiffs’ Interim Co-Lead Counsel will request entry of

  a final order and judgment (“Final Order”), consistent with the Settlement Agreement,

  dismissing with prejudice all claims against Golden Peanut and retaining jurisdiction for the

  implementation and enforcement of the Settlement Agreement only. 3




       1
         The Settlement Agreement (hereinafter, “Settlement” or “Settlement Agreement”) is
  attached as Exhibit A to the Declaration of Brian D. Clark, which has been filed
  contemporaneously with Plaintiffs’ Motion to Preliminarily Approve Settlement with Defendant
  Golden Peanut and Authorize Dissemination of Notice to the Class and this supporting
  memorandum.
      2
        On December 2, 2020, the Court entered an Amended Memorandum Opinion and Order
  (“Certification Order”) finding that this case should proceed as a class action under Rule 23(b)(3)
  of the Federal Rules of Civil Procedure. (ECF No. 496). Pursuant to the Court’s Order dated
  December 23, 2020 (ECF No. 516), notice was mailed to potential Class members on January
  12, 2021 and published in several regional publications between January 13 and January 22.
  Potential Class members have until March 13, 2021 to opt out of the Class, and to date only two
  entities elected to do so.
      3
         Although the Court’s Certification Order certified this case as a class action, the
  Certification Order did not formally appoint the named plaintiffs (D&M Farms, Mark Hasty,
  Dustin Land, Lonnie Gilbert, Daniel Howell and Rocky Creek Farms) as representatives of the
  Class, nor did it formally appoint (a) Brian D. Clark of Lockridge Grindal Nauen PLLP and
  Kimberly A. Justice of Freed Kanner London & Millen LLC as Co-Lead Counsel for the Class,
  and (b) Wyatt B. Durrette, Jr. of Durrette, Arkema, Gerson & Gill PC as Liaison Counsel for the
  Class. While the Court did make the foregoing appointments for the Olam and Birdsong
  Settlement Classes (see ECF Nos. 514 and 515), Plaintiffs request that the Court make such
  appointments formally on behalf of the certified Class.


                                                1
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 3 of 17 PageID# 20942




  II.       BACKGROUND

            Plaintiffs are peanut farmers in the United States who sold raw, harvested runner peanuts

  (“Runners”) to peanut shelling companies. Plaintiffs allege, among other things, that Defendants

  Golden Peanut, Olam Peanut Shelling Company, Inc. (“Olam”), and Birdsong Corporation

  (“Birdsong”) entered into a conspiracy to depress prices paid to the Class for Runners during the

  Class Period, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

            Plaintiffs filed a complaint on September 5, 2019 (ECF No. 1) against Defendants

  Golden Peanut and Birdsong, which Defendants moved to dismiss. (ECF Nos. 47-50). The Court

  denied Defendants’ motions to dismiss on May 14, 2020 (ECF No. 135). Plaintiffs filed a Second

  Amended Class Action Complaint on May 27, 2020 (ECF No. 148), naming Olam as a

  Defendant for the first time, and all Defendants answered this complaint on June 26, 2020.

            On December 2, 2020, the Court certified the following Class under Rule 23(b)(3) of the

  Federal Rules of Civil Procedure:

                   All persons or entities in the United States who sold raw, harvested
                   runner peanuts to any of the Defendants, their subsidiaries or joint-
                   ventures, from January 1, 2014 through December 31, 2019 (the
                   “Class Period”). Specifically excluded from this Class are the
                   Defendants; the officers, directors or employees of any Defendant;
                   any entity in which any Defendant has a controlling interest; and
                   any affiliate, legal representative, heir or assign of any Defendant.

  Certification Order at 18 (ECF No. 496). 4



        4
       On December 16, 2020 Golden Peanut petitioned the United States Court of Appeals for the
  Fourth Circuit for permission to appeal the Certification Order under Fed. R. Civ. P. 23(f), and
  Plaintiffs filed their opposition on December 28, 2020. On January 27, 2021, the Fourth Circuit
  deferred ruling on the petition, but ordered formal briefing of the appeal. Golden Peanut
  Company, LLC v. D&M Farms, et al., No. 20-502 (4th Cir. Jan. 27, 2021) (Doc. 30). Pending
  approval of the Settlement Agreement, Golden Peanut filed a motion with the Fourth Circuit
  requesting that its appeal be stayed, which the Fourth Circuit granted on February 26, 2021.
  Golden Peanut Company, LLC v. D&M Farms, et al., No. 20-502 (4th Cir. Feb. 26, 2021) (Doc.
  40).


                                                 2
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 4 of 17 PageID# 20943




         In October and November 2020 respectively, Plaintiffs reached settlements with Olam

  and Birdsong totaling $57,750,000. On December 23, 2020, the Court entered orders

  preliminarily approving the Olam and Birdsong settlements, certifying Olam and Birdsong

  Settlement Classes, and authorizing dissemination of notice to the Olam and Birdsong Settlement

  Classes, as well as notice to potential members of the litigation Class regarding class

  certification. (ECF Nos. 514-515). The Court scheduled a Fairness Hearing on March 25, 2021 to

  determine whether to finally approve the Olam and Birdsong settlements, and whether to grant

  Class Counsel’s request for reimbursement of litigation costs and expenses. Id. Class Counsel

  did not request attorneys’ fees or service awards for the Class Representatives at the time they

  sought preliminary or final approval of the Olam and Birdsong settlements, but did request

  reimbursement of litigation costs and expenses. Should the Court preliminarily approve the

  Settlement Agreement with Golden Peanut, then in addition to filing a motion for final approval,

  Plaintiffs will file a separate motion for fees not to exceed 33.33% of the Settlement Fund and

  service awards for each of the Class Representatives in an amount up to $40,000. Additionally,

  Plaintiffs will also request an award of any litigation costs and expenses that remain

  unreimbursed after the prior motion for reimbursement is ruled upon.

         Because the Court certified the Class in its Certification Order, there is no need for a

  separate Golden Peanut settlement class. Instead, the proposed Golden Peanut Settlement

  Agreement will apply to all potential Class members who did not opt out of the litigation Class

  by March 13, 2021. 5



     5
        See Low v. Trump University, LLC, 881 F.3d 1111, 1121-22 (9th Cir. 2018) (No second
  opportunity for class members to object to settlement reached after class certified, where notice
  to class was clear that class members who did not opt out of class would be bound by future
  judgments, rulings, and settlements); In re Blood Reagents Antitrust Litig., 2:09-md-02081 (E.D.
  Pa. Oct. 25, 2018) (referencing fact that class members could object to settlement reached after


                                              3
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 5 of 17 PageID# 20944




  III.   SUMMARY OF THE SETTLEMENT AGREEMENT

         After vigorous arm’s-length negotiations and with the assistance of nationally renowned

  mediator Eric D. Green, Plaintiffs and Golden Peanut agreed to settle the litigation for

  $45,000,000. In consideration, Plaintiffs and the Class agree, among other things, to release any

  claim against Golden Peanut and its affiliates, which was or could have been brought in this

  litigation in relation to the conduct alleged in the Complaint.

  IV.    STANDARDS APPLICABLE TO PRELIMINARY APPROVAL OF THE
         PROPOSED SETTLEMENT

         Class action settlements minimize the litigation expenses of the parties and reduce the

  strain such litigation imposes upon already scarce judicial resources. See Cotton v. Hinton, 559

  F.2d 1326, 1331 (5th Cir. 1977). However, a class action may be settled only with court

  approval. Before the court may give its final approval, all class members must be given notice of

  the proposed settlement in the manner the court directs. Fed. R. Civ. P. 23(e). Generally, before

  directing that notice be given to class members, the court makes a preliminary evaluation of the

  proposed class action settlement. The Manual For Complex Litigation (Fourth) § 21.632 (2004)

  explains:

                 Review of a proposed class action settlement generally involves
                 two hearings. First, counsel submit the proposed terms of
                 settlement and the judge makes a preliminary fairness
                 evaluation . . . . The Judge must make a preliminary determination
                 on the fairness, reasonableness and adequacy of the settlement
                 terms and must direct the preparation of notice of the . . . proposed
                 settlement, and the date of the [formal Rule 23(e)] fairness hearing.

  See also 2 NEWBERG ON CLASS ACTIONS, §11.24 (3d ed. 1992). The standard for final approval

  of a class action settlement is whether the proposed settlement is fair, reasonable, and adequate.

  Fed. R. Civ. P. 23(e)(2). In weighing whether to grant preliminary approval, courts must

  class certified, but would not be allowed a second opportunity to opt out) (attached hereto as
  Exhibit 1).


                                                4
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 6 of 17 PageID# 20945




  determine whether giving notice is justified by the parties’ showing that the court will likely be

  able to ultimately approve the proposed settlement under Rule 23(e)(2).

  V.     THE COURT IS LIKELY TO APPROVE THE SETTLEMENT UNDER 23(e)(2)

         To determine whether to approve a proposed settlement, courts look to the factors in Rule

  23(e)(2). See Fed. R. Civ. P. 23(e)(2) (“If the proposal would bind class members, the court may

  approve it only after a hearing and only on finding that it is fair, reasonable, and adequate after

  considering” the factors set forth in Rule 23(e)(2)); see, e.g., In re Payment Card Interchange

  Fee and Merchant Discount Antitrust Litig., 330 F.R.D. 11, 28 (E.D.N.Y. 2019). Rule 23(e)(2)

  requires courts to consider whether:

         (A) the class representatives and class counsel have adequately represented the class;

         (B) the proposal was negotiated at arm’s length;

         (C) the relief provided for the class is adequate, taking into account:

                 (i) the costs, risks, and delay of trial and appeal;

                 (ii) the effectiveness of any proposed method of distributing relief to the class,

                 including the method of processing class-member claims, if required;

                 (iii) the terms of any proposed award of attorney’s fees, including timing of

                 payment; and

                 (iv) any agreement required to be identified under Rule 23(e)(3); and

         (D) the proposal treats class members equitably relative to each other.

  Fed. R. Civ. P. 23(e)(2). Factors (A) and (B) constitute the “procedural” analysis factors and

  examine “the conduct of the litigation and of the negotiations leading up to the proposed

  settlement.” Fed. R. Civ. P. 23 advisory committee’s note to 2018 amendment. Factors (C) and

  (D) constitute the “substantive” analysis factors and examine “[t]he relief that the settlement is

  expected to provide to class members....” Id.


                                               5
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 7 of 17 PageID# 20946




         Because the proposed Settlement Agreement with Golden Peanut easily satisfies all Rule

  23(e)(2) factors, Plaintiffs respectfully submit that the Court should preliminarily approve the

  proposed Settlement Agreement.

                 1.      The Class Representatives and Class Counsel Have Adequately
                         Represented the Class

         Fed. R. Civ. P. 23(e)(2)(A) requires that “the class representatives and class counsel have

  adequately represented the class.” The adequacy requirement is met when (1) the named

  plaintiffs or class representatives do not have interests antagonistic to those of the class; and (2)

  plaintiffs’ attorneys are “qualified, experienced, and generally able to conduct the litigation.”

  NeuStar Inc. Sec. Litig., 2015 WL 5674798, at *4 (E.D. Va. Sept. 23, 2015).

         As the Court previously held in connection with its Class Certification Order, both

  requirements are satisfied here. 6 The interests of the Class members are aligned with those of the

  Class Representatives, as they all share an overriding interest in obtaining the largest possible

  monetary recovery. See, e.g., In re Community Bank of N. Virginia Mortg. Lending Practices

  Litig., 795 F.3d 380, 394 (3d Cir. 2015) (no fundamental intra-class conflict to prevent class

  certification where all class members pursuing damages under the same statutes and the same

  theories of liability); In re Corrugated Container Antitrust Lit., 643 F.2d 195, 222 (5th Cir.

  1981), cert. denied, 456 U.S. 998 (1982) (certifying settlement class and holding that “so long as

  all class members are united in asserting a common right, such as achieving the maximum

  possible recovery for the class, the class interests are not antagonistic for representation

  purposes”). Although Class Counsel will be seeking service awards for the Class

  Representatives, who were integral to the successful prosecution of this litigation and the



     6
        Moreover, Defendants did not raise any challenge under the parallel Rule 23(a) adequacy
  factors in their opposition to Plaintiffs’ motion for class certification. (ECF No. 257).


                                               6
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 8 of 17 PageID# 20947




  resulting $102.75 million aggregate Settlement Fund, the claims of the Class Representatives

  will be treated the same as the claims of all other Class members.

         Further, Plaintiffs have litigated this case vigorously and skillfully, as evidenced by the

  $102.75 million aggregate Settlement Fund. “The inquiry into the adequacy of legal counsel

  focuses on whether counsel is competent, dedicated, qualified, and experienced enough to

  conduct the litigation and whether there is an assurance of vigorous prosecution.” NeuStar, 2015

  WL 5674798, at *5. As the Court previously held, Interim Co-Lead Counsel are qualified,

  experienced in antitrust class action litigation, and well familiar with the relevant facts and law in

  this case, all of which has allowed them to obtain an excellent result for the Class’s benefit.

  Accordingly, the Class Representatives and Interim Co-Lead Counsel have more than adequately

  represented the Class.

                 2.        The Settlement Is Fair and Resulted from Arm’s-Length Negotiations

         “The relevant factors in assessing a settlement’s fairness are: (1) the posture of the case at

  the time settlement was proposed; (2) the extent of discovery that had been conducted; (3) the

  circumstances surrounding the negotiations; and (4) the experience of counsel” in class action

  litigation involving the relevant subject matter. Jiffy Lube Sec. Litig., 927 F.2d 155, 59 (4th Cir.

  1991). Rule 23(e)(2)(B) also requires that “the proposal was negotiated at arm’s length.” There is

  usually a “strong initial presumption” that a proposed settlement is fair and reasonable when it

  was the result of arm’s-length negotiations. See In re MicroStrategy, Inc. Sec. Litig., 148 F.

  Supp. 2d 654, 663 (E.D. Va. 2001); see also 2 NEWBERG ON CLASS ACTIONS, § 11.40 at 451 (2d

  ed. 1985).

         As the product of vigorous arm’s-length settlement negotiations between experienced and

  skilled counsel on both sides, which were ultimately facilitated by the assistance of an

  experienced mediator, the proposed Settlement Agreement is an excellent result and easily meets


                                                7
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 9 of 17 PageID# 20948




  the standards for preliminary approval. (Clark Decl. ¶¶ 11,16). As discovery has been closed for

  months, class certification has been decided, summary judgment is fully briefed, and this case

  was ready for trial in January 2021 and approaching the re-scheduled trial in June 2021, the case

  is more than sufficiently advanced to permit counsel and the Court to meaningfully evaluate the

  merits of the Settlement Agreement. See In re Mills Corp. Sec. Litig., 265 F.R.D. 246, 258 (E.D.

  Va. 2009) (“[I]n cases in which discovery has been substantial and several briefs have been filed

  and argued, courts should be inclined to favor the legitimacy of a settlement.”).

         While Plaintiffs believe that their case is strong, there are numerous costs, risks and

  hurdles associated with continuing this complex antitrust litigation, and this Settlement

  Agreement provides significant, timely, and certain benefits to the Class. (Id. ¶ 16).

         In sum, the Settlement Agreement: (1) provides substantial and certain benefits to the

  Class; (2) is the result of arm’s-length, good faith negotiations between knowledgeable and

  skilled counsel, which were facilitated by an experienced mediator; (3) was entered into after

  extensive factual investigation and legal analysis; and (4) in the opinion of experienced Class

  Counsel, is fair, reasonable, and adequate to the Class. Accordingly, Interim Co-Lead Counsel

  believe that the Settlement Agreement is in the best interests of the Class and should be

  preliminarily approved by the Court.

                 3.      The Relief Provided For the Class Is Substantial and Tangible

         In assessing whether the Settlement Agreement provides adequate relief for the Class

  under Rule 23(e)(2)(C), the Court should consider: (i) the costs, risks, and delay of trial and

  appeal; (ii) the effectiveness of any proposed method of distributing relief to the Class, including

  the method of processing Class member claims, if required; (iii) the terms of any proposed award

  of attorney’s fees; and (iv) any agreement required to be identified under Rule 23(e)(3). Fed. R.

  Civ. P. 23(e)(2)(C)(i–iv).


                                               8
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 10 of 17 PageID# 20949




          “Settlement is favored if settlement results in substantial and tangible present recovery,

   without the attendant risk and delay of trial.” See, e.g., Interchange Fee, 330 F.R.D. at 36

   (citations omitted). Here, for the reasons described above in Section V(2), the Settlement

   Agreement is fair and resulted from arm’s-length negotiations. Interim Co-Lead Counsel

   thoroughly evaluated the relative strengths and weaknesses of their litigation position;

   determined that the Settlement Agreement brings substantial and certain benefits to the Class;

   and avoids the delay and uncertainty of continuing litigation against Golden Peanut. (See Clark

   Decl. ¶¶ 10, 16). The benefits of this Settlement Agreement, in light of the substantial costs and

   risks associated with continued litigation against Golden Peanut, heavily weigh in favor of

   granting preliminary and final approval.

                  4.     The Proposed Settlement Treats Class Members Equitably Relative to
                         Each Other

          Consideration under this Rule 23(e)(2) factor “could include whether the apportionment

   of relief among class members takes appropriate account of differences among their claims, and

   whether the scope of the release may affect class members in different ways that bear on the

   apportionment of relief.” Fed. R. Civ. P. 23 advisory committee’s note to 2018 amendment.

          Here, this proposed Settlement Agreement treats Class Representatives the same as all

   other Class members. The release applies uniformly to putative Class members and does not

   affect the apportionment of the relief to Class members. Accordingly, this factor weighs in favor

   of granting final approval. See, e.g., Interchange Fee, 330 F.R.D. at 47.

   VI.    THE COURT SHOULD AUTHORIZE DISSEMINATION OF NOTICE TO THE
          CLASS

          Rule 23(e) requires that prior to final approval, notice of a proposed settlement be given

   in a reasonable manner to all class members who would be bound by such a settlement. For

   either a litigation or settlement class proposed under Rule 23(b)(3), Rule 23(c)(2)(B) enumerates


                                                9
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 11 of 17 PageID# 20950




   specific requirements. Assuming the Court preliminarily approves the proposed Settlement

   Agreement between Plaintiffs and Golden Peanut, Interim Co-Lead Counsel plan on using the

   same Notice Program the Court previously approved in connection with the Olam and Birdsong

   settlements. Pursuant to Rule 23(c)(2)(B), the proposed Notice Program will provide due process

   and reasonable notice to all Class members. 7

          A.      Legal Standard

          Notice to the Class must be “the best notice that is practicable under the circumstances,

   including individual notice to all members who can be identified through reasonable effort.”

   Amchem Prods. V. Windsor, 521 U.S. 591, 617 (1997), quoting Fed. R. Civ. P. 23(c)(2). The

   notice may be provided by “United States mail, electronic means, or other appropriate means.”

   Fed. R. Civ. P. 23(c)(2); see also Stoller v. Baldwin-United Corp., 650 F. Supp. 341, 343-44

   (S.D. Ohio 1986) (approving combination of mailing and publication). Rule 23(c)(2)(B) states:

          The notice must clearly and concisely state in plain, easily understood language:
          (i) the nature of the action; (ii) the definition of the class certified; (iii) the class
          claims, issues, or defenses; (iv) that a class member may enter an appearance
          through an attorney if the member so desires; (v) that the court will exclude from
          the class any member who requests exclusion; 8 (vi) the time and manner for
          requesting exclusion; and (vii) the binding effect of a class judgment on members
          under Rule 23(c)(3).

   Fed. R. Civ. P. 23(c)(2)(B). The form of notice is “adequate if it may be understood by the

   average class member.” 4 Newberg on Class Actions § 11.53 (4th ed. 2002).



      7
          In connection with the Olam and Birdsong settlements, the Court previously appointed
   Angeion Group to serve as the Settlement Administrator and The Huntington National Bank to
   serve as the Escrow Agent. Plaintiffs propose that Angeion and Huntington respectively continue
   in their roles as Settlement Administrator and Escrow Agent in connection with the Settlement
   Agreement with Golden Peanut.
       8
          Because Class members already had the opportunity to exclude themselves from the
   certified litigation Class and elected not to do so, they will not have the opportunity to exclude
   themselves again. See Footnote 5, supra.


                                                 10
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 12 of 17 PageID# 20951




          B.      The Proposed Notice Program Satisfies Rule 23

          As noted above, Plaintiffs propose to use the same Notice Program that the Court

   previously approved in connection with the Olam and Birdsong settlements. 9 This Notice

   Program provides notice to Class members in multiple forms, including mailed notice, email

   notice, publication notice, and a press release. 10 As the Court previously held, this

   comprehensive Notice Program comports with due process and satisfies the requirements of Rule

   23 by providing the best notice practicable to the Class.

          There is one difference between the Notice Program proposed now and the Notice

   Program previously approved by the Court, which is due to this Settlement Agreement resolving

   the case with the last remaining Defendant, thus effectively ending the case. Therefore, the

   present Notice Program will include sending to Class members, in addition to the Notice, a claim

   form with pre-printed sales data that will explain the claims process that Class members need to

   follow to receive their pro rata share of the Settlement Fund. 11

   VII.   PROPOSED TIMELINE FOR NOTICE AND FINAL APPROVAL

          Plaintiffs propose the following schedule for disseminating notice to the Class:

          1.      Within twenty-eight (28) days of the date of entry of an order preliminarily

   approving the Golden Peanut Settlement Agreement and authorizing dissemination of notice

   (“Preliminary Approval and Notice Order”), Notice shall be mailed by first class mail, postage


      9
          Drafts of the proposed Long-Form Notice, Summary Notice, Press Release, Internet Ads,
   and Claim Form are attached for the Court’s review and approval. See Exhibit 2.
       10
           As Plaintiffs are proposing to use an identical Notice Program for the Golden Peanut
   Settlement Agreement, Plaintiffs incorporate by reference the pleadings they previously filed in
   support of the Notice Program approved by the Court in connection with the Olam and Birdsong
   settlements. See (ECF Nos. 497, 501, 504, and 516).
       11
          Upon completion of the claims process, Interim Co-Lead Counsel will submit to the Court
   a proposed plan of distribution based on the pro-rata share of each submitted claim from a Class
   member.


                                                11
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 13 of 17 PageID# 20952




   prepaid, to all Class members, and shall be posted on the website dedicated to this litigation

   (www.PeanutFarmersAntitrustLitigation.com).

           2.      Within thirty-five (35) days of the date of entry of the Preliminary Approval and

   Notice Order, the Summary Notice shall be emailed to all Class members for whom email

   addresses are available.

           3.      Within thirty-five (35) days of the date of entry of the Preliminary Approval and

   Notice Order, or as soon thereafter as such publications’ deadlines allow, the Summary Notice

   shall be published in various publications likely to be viewed by Class members and the Peanut

   industry.

           4.      Within thirty-five (35) days of the date of entry of the Preliminary Approval and

   Notice Order, a press release regarding the Golden Peanut Settlement Agreement shall be issued.

           5.      No later than forty-five (45) days after the date of entry of the Preliminary

   Approval and Notice Order, Interim Co-Lead Counsel shall file (a) a motion for final approval of

   the Golden Peanut Settlement Agreement and (b) a motion for attorneys’ fees, unreimbursed

   litigation costs and expenses, and service awards for the Class Representatives, pursuant to the

   terms of the Settlement Agreement.

           6.      Any objections by Class members to the Golden Peanut Settlement Agreement or

   to Interim Co-Lead Counsel’s request for attorneys’ fees, unreimbursed litigation costs and

   expenses, and service awards to the Class Representatives must (a) be submitted in writing, (b)

   be filed with the Clerk of Court, (c) be postmarked no later than sixty (60) days after Notice was

   mailed to the Class pursuant to Section VII(1), and (d) otherwise comply with the requirements

   set forth in the Notice.




                                               12
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 14 of 17 PageID# 20953




           7.      At least ten (10) days before the Fairness Hearing, Interim Co-Lead Counsel shall

   file with the Court a declaration of the person(s) responsible for directing the Notice Program

   approved by the Court, showing that Notice was provided to the Class in accordance with the

   Notice Order.

   VIII. CONCLUSION

           For these reasons, Plaintiffs respectfully request that the Court:

                (1)    Preliminarily approve the Settlement Agreement;

                (2)    Appoint D&M Farms, Mark Hasty, Dustin Land, Lonnie Gilbert, Daniel
                       Howell and Rocky Creek Farms as representatives of the Class;

                (3)    Formally appoint Interim Co-Lead Counsel as Co-Lead Counsel for the
                       Class;

                (4)    Formally appoint Interim Liaison Counsel as Liaison Counsel for the Class;

                (5)    Authorize the dissemination of notice to the Class; and

                (6)    Schedule a date for the Fairness Hearing. 12




      12
        Given the need for the Fairness Hearing to take place no earlier than 90 days after notice is
   mailed out to appropriate state and federal officials under the Class Action Fairness Act of 2005,
   28 U.S.C. § 1715(b), the earliest date a Fairness Hearing can likely take place is June 21, 2021.


                                                13
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 15 of 17 PageID# 20954




   Dated: March 11, 2021              Respectfully submitted,

                                        /s/ Kevin J. Funk
                                      Wyatt B. Durrette, Jr. (VSB No. 04719)
                                      Kevin J. Funk (VSB No. 65465)
                                      DURRETTE, ARKEMA, GERSON & GILL PC
                                      Bank of America Center
                                      1111 East Main Street, 16th Floor
                                      Richmond, VA 23219
                                      Tel: (804) 775-6900
                                      Fax: (804) 775-6911
                                      wdurrette@dagglaw.com
                                      kfunk@dagglaw.com

                                      Brian D. Clark (MN No. 00390069)
                                      (admitted pro hac vice)
                                      W. Joseph Bruckner (MN No. 0147758)
                                      (admitted pro hac vice)
                                      Simeon A. Morbey (MN No. 0391338)
                                      (admitted pro hac vice)
                                      Stephanie A. Chen (MN No. 0400032)
                                      (admitted pro hac vice)
                                      LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                      100 Washington Avenue South, Suite 2200
                                      Minneapolis, MN 55401
                                      Tel: (612) 339-6900
                                      Fax: (612) 339-0981
                                      wjbruckner@locklaw.com
                                      bdclark@locklaw.com
                                      samorbey@locklaw.com
                                      sachen@locklaw.com




                                     14
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 16 of 17 PageID# 20955




                                      Kimberly A. Justice (PA No. 85124)
                                      (admitted pro hac vice)
                                      Jonathan M. Jagher (PA No. 204721)
                                      (admitted pro hac vice)
                                      FREED KANNER LONDON & MILLEN LLC
                                      923 Fayette Street
                                      Conshohocken, PA 19428
                                      Tel: (610) 234-6487
                                      Fax: (224) 632-4521
                                      kjustice@fklmlaw.com
                                      jjagher@fklmlaw.com

                                      William H. London (IL No. 6196353)
                                      (admitted pro hac vice)
                                      Douglas A. Millen (IL No. 6226978)
                                      (admitted pro hac vice)
                                      Michael E. Moskovitz (IL No. 6237728)
                                      (admitted pro hac vice)
                                      Robert J. Wozniak (IL No. 6288799)
                                      (admitted pro hac vice)
                                      Brian M. Hogan (IL No. 6286419)
                                      (admitted pro hac vice)
                                      FREED KANNER LONDON & MILLEN LLC
                                      2201 Waukegan Road, #130
                                      Bannockburn, IL 60015
                                      Tel: (224) 632-4500
                                      Fax: (224) 632-4521
                                      dmillen@fklmlaw.com
                                      mmoskovitz@fklmlaw.com
                                      rwozniak@fklmlaw.com
                                      bhogan@fklmlaw.com

                                      Jeffrey J. Corrigan (NY No. 2372654)
                                      (admitted pro hac vice)
                                      Jeffrey L. Spector (PA No. 207208)
                                      (admitted pro hac vice)
                                      SPECTOR ROSEMAN & KODROFF, P.C.
                                      Two Commerce Square
                                      2001 Market Street, Suite 3420
                                      Philadelphia, PA 19103
                                      Tel.: (215) 496-0300
                                      Fax: (215) 496-6611
                                      jcorrigan@srkattorneys.com
                                      jspector@srkattorneys.com

                                      Counsel for Plaintiffs



                                     15
Case 2:19-cv-00463-RAJ-LRL Document 580 Filed 03/11/21 Page 17 of 17 PageID# 20956




                                      CERTIFICATE OF SERVICE

           I hereby certify that on March 11, 2021, I electronically filed the foregoing with the Clerk

   of the Court using the CM/ECF system, which will automatically e-mail notification of such

   filing to all counsel of record.

           To the best of my knowledge, there are no other attorneys or parties who require service

   by U.S. Mail.

                                                   /s/ Kevin J. Funk
                                                 Kevin J. Funk (VSB No. 65465)
                                                 DURRETTE, ARKEMA, GERSON & GILL PC
                                                 Bank of America Center
                                                 1111 East Main Street, 16th Floor
                                                 Richmond, VA 23219
                                                 Tel: (804) 775-6900
                                                 Fax: (804) 775-6911
                                                 kfunk@dagglaw.com




                                                16
